DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, Hideko (JP2006045596A, hereinafter referred to as "Fukushima") in view of Smith et al. (US 2010/0003536, hereinafter referred to as "Smith"). The English language translation and figures in the original document of Fukushima provided with this action are being relied upon. 
Regarding claims 1 and 8, Fukushima teaches a composite body in which crystalline carbon and metal are uniformly combined, particularly, the composite comprises a fibrous material of carbon nanotubes and a metal that may include alloys of Cu, Al, and Ag, wherein the metal surrounds the carbon nanotubes such that they are integrally composited [0006-0008]. Fukushima further teaches the carbon nanotubes being in the form of a tape and having a continuous structure, and further a plurality of carbon nanotubes being integrated into the layers of metal ([0007, 0012], Fig. 1, 2 – element 2). Fukushima teaches that the volume ratio of the carbon nanotube material to the metal in the composite body is 9:1 to 1:9 [0007], or 10-90% by volume carbon nanotube when converted. Furthermore, Fukushima does not teach any substantial impurity levels contained in the disclosed metals and metal alloys, such that the alloys of Fukushima would be expected to meet a purity of at least 90% as claimed. 
Fukushima teaches that the metal contained in the composite may be an aluminum alloy [0008]; however, Fukushima does not disclose specific alloying metals and contents to be included in the aluminum alloy. 
Smith teaches a metal matrix composite material comprising an aluminum-based alloy matrix and further including matrix reinforcing fibrils that may be carbon nanotubes included at 5-50 vol. % of the composite material [0004-0005, 0018]. Smith further teaches several Al alloy systems for use in the matrix composition, particularly, an Al93-Fe3-Cr2-Nb alloy (in atomic %) as being effective for retaining high strength at higher temperatures up to the onset of melting [0010]. The Al-Fe-Cr-Nb alloy of Smith containing 1.86 wt.% Cr, when converted, reads on a second metal content as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum alloy composition in the composite material of Fukushima and select the Al-Fe-Cr-Nb alloy composition as taught by Smith in order to improve high-temperature strength of the composite material. As Fukushima discloses the composite material being used in thermal machinery such as heat exchangers and pumps (Abstract), one of ordinary skill would have been further motivated to select an alloy with high strength properties at elevated temperatures such as the Al alloy disclosed in Smith. 
Regarding claim 4, Fukushima teaches that the volume ratio of the carbon nanotube material to the metal in the composite body is 9:1 to 1:9 [0007], or 10-90% by volume carbon nanotube when converted. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Fukushima further discloses an example of the composite body with a volume ratio between the carbon nanotubes and the metal of 5:5 [0019], or 50% by volume carbon nanotube in the composite body, when converted, such that Fukushima suggests carbon nanotube volume contents within the claimed range of 40-60% by volume. 
Regarding claims 15-16, Fukushima teaches several methods of depositing the metal layers onto the nanotube material, including CVD or PVD methods [0012], rendering obvious multiple layers of the metal being deposited on the carbon nanotube tape structures as well as being deposited onto one another when building up the metal coating layer through a deposition process. As the composite of Fukushima in view of Smith contains an aluminum-based alloy containing chromium as a second metal, it necessarily follows that each deposited layer would contain aluminum and nickel, rendering obvious the first and second layers as claimed. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, Hideko (JP2006045596A, hereinafter referred to as "Fukushima") in view of Smith et al. (US 2010/0003536, hereinafter referred to as "Smith") as applied to claim 1 above, and further in view of Cola et al. (US 2017/0190579). The English language translation and figures in the original document of Fukushima provided with this action are being relied upon.
Regarding claims 13-14, Fukushima teaches several methods of forming the Al layers on the carbon nanotubes in the composite body, including the use of plating solutions, PVD, and CVD [0012]; however, Fukushima is silent regarding wetting the nanotubes with beads of the alloy at a contact angle of less than 90º as claimed. 
Cola teaches a metal-carbon nanostructure composite wherein a metal matrix forming the composite may be an aluminum alloy and the composite further contains a plurality of tubular-shaped carbon nanostructures [0009, 0029]. Cola further teaches a method of forming the metal matrix composite including steps of conformally coating the nanotubes and adding the coated nanotubes to a metal melt in order to disperse the nanotubes in the melt, forming the composite [0038]. Cola teaches coating the carbon nanotubes with polymer-based coatings of conjugated or aromatic polymers in order to promote wetting of the nanotubes with the metal and further achieve contact angles with the molten metal of less than 90 degrees [0050, 0056, 0068-0070, 0112]. Cola teaches the surface modification of the nanotubes allows for improvement of the dispersibility of the nanotubes in the metal as well as adherence between the nanotubes and metal matrix [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify composite body of Fukushima in view of Smith and adapt the metal matrix-carbon nanotube composite production method as taught by Cola in order to produce the composite body with improved wetting and adherence between nanotube tape structures and metal material as well as improve dispersibility of the nanotube structures within the composite body. A higher mechanical integrity in the composite body would necessarily follow from improved wetting due to an increase in affinity and bonding between the dissimilar composite materials. The combined composite body of Fukushima, Smith, and Cola would further be expected to exhibit contact angles of less than 90 degrees with droplets of the molten metal on the coated carbon nanotubes (Cola [0050, 0070]). 

Response to Arguments
Applicant’s arguments filed 11/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736